Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 1 of 16




                    Exhibit C-1
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 2 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 3 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 4 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 5 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 6 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 7 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 8 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 9 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 10 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 11 of 16




                     Exhibit C-2
Sent:       Mon, 16 Jan 2012 21:06:42 -0800 (PST)
From:       Hamid rezaCase          1:18-cr-00224-AJN
                            Tabatabaei                  Document 223-3 Filed 02/23/20 Page 12 of 16
                                        <shrt1960@yahoo.com>
Subject:    ‫ﺍﺭﺳﺎﻝ ﺗﺎﯾﯿﺪﯾﻪ ﺳﻮﯾﯿﻔﺖ ﻫﺎ‬
To:         "ali.sadr.h@gmail.com" <ali.sadr.h@gmail.com>
001.jpg
2 001.jpg
4 001.jpg
9 001.jpg

‫ ﯾﻮﺭﻭ ﺟﻬﺖ ﺍﻃﻼﻉ ﺍﺭﺳﺎﻝ ﻣﯿﮕﺮﺩﺩ‬000,500,1 ‫ﺗﺎﯾﯿﺪﯾﻪ ﺩﻭ ﻓﻘﺮﻩ ﺳﻮﯾﯿﻔﺖ ﻣﺒﺎﻟﻎ ﻭﺍﺭﯾﺰﯼ ﺑﻪ ﻣﯿﺰﺍﻥ‬   ‫ﺑﺎ ﺳﻼﻡ‬
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 13 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 14 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 15 of 16
Case 1:18-cr-00224-AJN Document 223-3 Filed 02/23/20 Page 16 of 16
